Exhibit 10.23

 

 

 

[g19571kui001.gif]

 

Harley-Davidson, Inc.

Notice of Award of Restricted Stock and Restricted Stock Agreement

ID: 39-1805420
3700 West Juneau Avenue

 

Milwaukee, WI 53208

 

 

 

 

 

 

 

 

 

 

 

«Fname» «M»«Lname»

 

Award Number:

«Grant_»

«Address1»

 

Plan:

2004 Incentive Stock Plan

«Address2»

 

ID:

«ID»

«Address3»

 

 

«City», «St» «Zip»

 

 

«CO»

 

 

 

 

Effective     /    /200     (the “Grant Date”), you have been granted «Shares»
shares of Common Stock of Harley-Davidson, Inc. (the “Company”) constituting
Restricted Stock under the Company’s 2004 Incentive Stock Plan, as amended (the
“Plan”).

 

All of the Restricted Stock will become fully unrestricted (or “vest”) on the
fourth anniversary of the Grant Date, subject to accelerated vesting and
forfeiture as discussed below. You may not sell, transfer or otherwise convey an
interest in or pledge any of your Shares of Restricted Stock until they are
vested. In addition, (i) you cannot sell or otherwise dispose of any Restricted
Stock that has vested except pursuant to an effective registration statement
under the Securities Act of 1933 and any applicable state securities laws or in
a transaction that, in the opinion of counsel for the Company, is exempt from
such registration and (ii) the Company may place a legend on any certificates
for such Shares to such effect.

 

The Shares of Restricted Stock are granted under and governed by the terms and
conditions of the Plan and this Restricted Stock Agreement including Exhibit A.
Additional provisions regarding your Restricted Stock and definitions of
capitalized terms used and not defined in this Restricted Stock Agreement can be
found in the Plan. Without limitation, “Committee” means the Human Resources
Committee of the Board or its delegate in accordance with the Plan.

 

 

HARLEY-DAVIDSON, INC.

 

[g19571kui002.gif]

 

 

 

 

Vice President and Treasurer

 

 

 

Date

 

Time:

 

--------------------------------------------------------------------------------


 

Exhibit A to Restricted Stock Agreement

 

Termination of Employment:  If your employment with the Company and its
Affiliates is terminated for any reason other than death, Disability or
Qualified Retirement (as defined below), then you will forfeit any Shares of
Restricted Stock that are not vested as of the date your employment is
terminated. If you cease to be employed by the Company and its Affiliates by
reason of death, Disability or Qualified Retirement, then, effective immediately
prior to the time of cessation of employment, a portion of the unvested
Restricted Stock will vest such that the total number of Shares that are vested
after giving effect to such vesting will be equal to the original number of
Shares of Restricted Stock subject to this Restricted Stock Agreement multiplied
by a fraction the numerator of which is the number of Months (counting a partial
Month as a full Month) from the Grant Date until the date your employment is
terminated by reason of death, Disability or Qualified Retirement, and the
denominator of which is 48 months, and you will forfeit the remaining Shares of
Restricted Stock that are not vested. For purposes of this Agreement, a “Month”
shall mean the period that begins on the first calendar day after the Grant
Date, or the anniversary of the Grant Date that occurs in each calendar month,
and ends on the anniversary of the Grant Date that occurs in the following
calendar month.

 

“Qualified Retirement” shall mean termination of employment from the Company and
its Affiliates, for reasons other than death, Disability, Cause (determined as
described below) or accepting other full-time employment, (a) on or after age
sixty-two (62), (b) on or after age fifty-five (55) if you have completed five
(5) years of service with the Company and its Affiliates at the time of such
termination or (c) with the consent of the Committee, under other circumstances.
“Cause” shall be determined by the Company in its discretion though you will
have the right to appeal the Company’s decision to the Committee if you do so in
writing within sixty (60) days after receiving notice of termination for Cause
from the Company. If you fail to appeal such decision within sixty (60) days,
the Company’s determination shall be final. If you timely file a written appeal
with the Committee, the Committee’s decisions shall be final and binding.

 

Accelerated Vesting: If the average of the percentage payouts under the
Reference STIPs for the two full calendar years prior to the second anniversary
of the Grant Date (including the calendar year in which the Grant Date occurs)
is equal to or greater than 100%, then 50% of the Restricted Stock (excluding
any forfeited Shares) will vest on the second anniversary of the Grant Date.
“Reference STIPs” means the terms of the Short-Term Incentive Plan of the
Company or any of its Affiliates applicable to the class or classes of employees
of which you were a part during the two full calendar years prior to the second
anniversary of the Grant Date, and the average of the percentage payouts will be
calculated by weighting each percentage payout that relates to the period during
which you were a part of a class of employees based on the time in each year
that you were a part of that class of employees.

 

Issuance of Share Certificates:  The Company may issue in your name
certificate(s) evidencing your Shares of Restricted Stock. In addition to any
other legends placed on the certificate(s), such certificate(s) will bear the
following legend:

 

The shares of Stock represented by this certificate are subject to forfeiture,
and the sale or other transfer of the shares of Stock represented by this
certificate (whether voluntary or by operation of law) is subject to certain
restrictions, as set forth in a Restricted Stock Agreement, dated as of
                             , by and between Harley-Davidson, Inc. and the
registered owner hereof. A copy of such Agreement may be obtained from the
Secretary of Harley-Davidson, Inc.

 

Upon the vesting of Shares of Restricted Stock, you will be entitled to a new
certificate for the Shares that have vested, without the foregoing legend, upon
making a request for such certificate to the Secretary of the Company or to such
other person as the Company may designate.

 

In lieu of issuing in your name certificate(s) evidencing your Shares of
Restricted Stock, the Company may cause its transfer agent or other agent to
reflect on its records your ownership of such Shares, subject to the terms of
this Restricted Stock Agreement.

 

[over]

 

--------------------------------------------------------------------------------


 

Voting Rights and Dividends:  While your Shares of Restricted Stock are subject
to forfeiture, you may exercise full voting rights and will receive all cash
dividends and other distributions paid with respect to the Restricted Stock
(reduced for any tax withholding due), in each case so long as the applicable
record date occurs before you forfeit such Shares. If, however, any dividends or
distributions are paid in Shares, such Shares will be subject to the same risk
of forfeiture, restrictions on transferability and other terms of this
Restricted Stock Agreement as are the Shares of Restricted Stock with respect to
which they were paid.

 

Tax Withholding:  To the extent that your receipt of Restricted Stock or the
vesting of Restricted Stock results in income to you for federal, state or local
taxes, you must deliver to the Company or to such other person as the Company
may designate at the time the Company is obligated to withhold taxes that arise
from such receipt or vesting, as the case may be, such amount as the Company
requires to meet its withholding obligation under applicable tax laws or
regulations. If you fail to deliver such amount as the Company requires, the
Company has the right and authority to deduct or withhold from other
compensation it would pay to you an amount, and/or to treat you as having
surrendered vested Shares of Restricted Stock having a value, sufficient to
satisfy its withholding obligations.

 

When income results from the vesting of Restricted Stock, to the extent the
Company permits you to do so, you may satisfy the withholding requirement, in
whole or in part, by electing to have the Company accept that number of vested
Shares of Restricted Stock having an aggregate Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that the
Company must withhold in connection with the vesting of such Shares. If you
would be left with a fractional share after satisfying the withholding
obligation on the Restricted Stock, the fair market value of that fractional
share will be applied to your general federal tax withholding. If the Company
does not allow you to elect to have the Company accept vested Shares of
Restricted Stock, or if you want to keep all of the shares that are vesting, you
will have to deliver to the Company or to such other person as the Company may
designate funds in an amount sufficient to cover the withholding tax obligation
on a date advised by the Company. Where you may elect to deliver funds to
satisfy the withholding tax obligation, your election to deliver funds must be
irrevocable, in writing, and submitted to the Secretary or to such other person
as the Company may designate on or before the date that the Company specifies,
which will be before the applicable vesting date, and if you fail to deliver
such election then you will be deemed to have elected to have the Company accept
vested Shares of Restricted Stock as described above.

 

If you do so within thirty (30) days of the Grant Date, you may make an election
under Section 83(b) of the Internal Revenue Code of 1986, as amended, for this
Award so that the receipt of the Restricted Stock, rather than vesting, results
in income. In that case, you will have to deliver to the Company or to such
other person as the Company may designate funds in an amount sufficient to cover
the withholding tax obligation.

 

Rejection/Acceptance:  You may return this Restricted Stock Agreement to the
Company (in care of the Vice President and Treasurer) within thirty (30) days
after the Grant Date, together with any certificate you have received evidencing
Shares, and by doing so you will forfeit any rights under this Restricted Stock
Agreement and any rights to Shares that the Company has transferred to you under
this Restricted Stock Agreement. If you choose to retain this Restricted Stock
Agreement beyond that date, then you accept the terms of this Award, acknowledge
these tax implications and agree and consent to all amendments to the Plan and
the Harley-Davidson, Inc. 1995 Stock Option Plan through the Grant Date as they
apply to this Award and any prior awards of any kind to you under such plans.

 

--------------------------------------------------------------------------------

 